Citation Nr: 1437938	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  05-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for vision problems or an eye disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had honorable active service from October 9, 1970, to March 16, 1975.  The character of his service from March 17, 1975, to February 22, 1979 is a bar for benefits based on that period of service.    
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for vision problems.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A current eye disability or vision problem has not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for vision problems or an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2004 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and further notice regarding these elements is unnecessary.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

VA has obtained and/or attempted to obtain all of the records of treatment reported by the Veteran, including service treatment records, private treatment records, and records from various federal agencies.  A November 2004 response from Shands Jacksonville indicated that the facility was unable to find any record of the Veteran receiving treatment.  Although the Veteran reported that he had received treatment at the VA Outpatient Clinic (OPC) in Jacksonville, a June 2009 response from that facility indicated that there were no records related to the Veteran.  Although he reported receiving eye treatment at a VA facility in Johnson City, Tennessee, a March 2014 response from the Johnson City Vet Center indicated that there were no records pertaining to the Veteran.  Similarly, a January 2014 response from the Mountain Home VAMC indicated that there were no records available other than a June 1986 record, which was negative for eye treatment and was already associated with the claims file.  The Veteran was informed of the unavailability of VA treatment records in April 2013 and February 2014 letters.

Records of treatment at the University of Tennessee Memorial Hospital, the Tennessee Department of Corrections, and Sycamore Shoals Hospital were obtained but were negative for any eye treatment.  The RO requested the Veteran's treatment records from a state Department of Corrections facility in September 2009 and December 2009, but received no response.  

Finally, a March 2013 RO Memorandum contained a formal finding as to the unavailability of clinical treatment records from Landstudhl, Germany, and Montcrief Army Community Hospital.  The Veteran was informed of this unavailability in a March 2013 letter.  
Although VA requested that he do so in a May 2009 letter, the Veteran did not indicate whether he had submitted a claim for disability or Social Security Administration (SSA) benefits nor did he provide any additional evidence to help substantiate his appeals.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the Veteran has not submitted authorization forms to allow VA to obtain any additional, outstanding treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159 (c)(1).  

The Board notes that the Veteran was informed of the outcome of all records requests in a June 2013 and an April 2014 supplemental statement of the case (SSOC).  In April 2014, the Veteran responded that he did not have any additional information or evidence to submit and requested that the claim proceed to adjudication by the Board as soon as possible.  His representative also requested that the claim proceed to the Board in a July 2014 brief.  

Although the Veteran has not been afforded a VA examination or medical opinion in response to his claim, as a current eye or vision disability has not been demonstrated, the Board has determined that no such examination or opinion is required.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The issue on appeal was previously before the Board in November 2007 and October 2013, when it was remanded for additional development.  In accordance with the remand instructions, the procedures for obtaining all identified VA and private treatment records were followed, the Veteran was requested to indicate whether he had filed an SSA disability claim, and the requests for service treatment records from Landstudhl, Germany, and Montcrief Army Community Hospital were made with subsequent negative responses.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Finally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumptions of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In fact, he and his representative have requested that the claim proceed to adjudication by the Board as soon as possible.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding that to satisfy the requirement for a current disability, the disability must be shown at the time of the claim or thereafter); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability is demonstrated if it is shown at any time after the claim is received).

While the Veteran has reported an in-service injury when a gas stove exploded in his face, service treatment records are negative for an eye injury or diagnosis or any evidence of this event.  Additionally, all of the post-service medical records obtained in this case are negative for an eye disability.  The Veteran has not identified the specific injury he sustained to his eyes during service or the type of disability that is currently present.  Rather in a statement dated in January 2004 (and received in February 2004), he only reported being checked for glasses.  

The Board notes that with respect to specific diagnoses of refractive error/presbyopia/astigmatism, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence of such a disability in this case.  

As the Veteran has not submitted any lay or medical evidence of a current disability related to the eyes or vision problems at any time during the current appeal, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for vision problems or an eye disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


